DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/01/2022.
Claims 1 – 15 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 2, 4 – 7, 9 – 12, 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh et al (U.S. 2002/0194206 A1) in view of Liu et al (U.S. 2005/0138047 A1) and further in view of Chan et al (U.S. 8,375,290 B1).
♦As per claim 1,
Ganesh teaches: a transaction processing method, comprising:
“receiving an instruction to perform a first transaction (e.g., [0004]), wherein the first transaction comprises an operation on a database” (e.g., [0005], [0102], fig. 1, [0058] et seq.);
Ganesh does not expressly teach multiple data partitions.
However, Ganesh discloses support for distributed storage (e.g., [0099]) which teaches or suggests multiple data partitions. Furthermore, Liu teaches or suggests multiple data partitions (e.g., [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ganesh to implement the claimed subject matter. The motivation would have been to accommodate concurrent transaction processing on any larger scale and/or networked database storage scenario.
The combination as applied above would further teach or suggest “obtaining respective data snapshots of the multiple data partitions and version numbers of the respective data snapshots” (e.g., Ganesh, [0093] et seq., [0011] et seq., fig. 2-3, [0048] et seq., [0090] et seq., Liu as applied above);
“detecting, based on the version numbers of the respective data snapshots of the multiple data partitions, whether the respective data snapshots of the multiple data partitions meet a consistency requirement (e.g., Ganesh as applied above, [0031], [0093] et seq., Liu as applied above);
performing the operation of the first transaction on a set of data snapshots of the respective data snapshots that meet the consistency requirement (e.g., Ganesh, fig. 1, [0058] et seq., Liu as applied above).
Ganesh teaches “re-obtaining a data snapshot of the data partition having an earlier version number corresponding to the given respective data snapshot” by providing appropriate version of data that the query need to see/access. If the query need to see the updated/latest version data, the system must “rollback” to the previous version since the current version does not have the update data (the data have been removed), (See paragraphs 0012 – 0015 of Ganesh, “If a query does not need to see the changes made by T1, then clone X may be used to provide data to the query (additional rollbacks may be required). If the query needs to see the changes made by T1, then clone X cannot be used to provide data to the query”).
The combination as applied above would further teach or suggest “wherein each of the version numbers of the respective data snapshots (e.g., Ganesh as applied above; [0093] et seq., [0011] et seq., fig. 2-3, [0048] et seq., [0090] et seq) of the multiple data partitions (e.g., Liu as applied above, multiple partitions supported, [0018]) comprises an identifier configured to indicate (e.g., Ganesh as applied above, [0031], [0048] et seq., [0093] et seq.) a latest multi-partition (e.g., Liu as applied above) write transaction of data written into a given data partition of the multiple data partitions (e.g., Liu as applied above, [0018]) corresponding to a given data snapshot (e.g., Ganesh, fig. 1, [0058], as applied above; Liu as applied above).
The combination of Ganesh and Liu does not clearly teach “wherein in response to a given respective data snapshot of the multiple data partitions meeting the consistency requirement, processing the given respective data snapshot comprises performing the operation of the first transaction requirement on the given respective data snapshot; and wherein in response to a given respective data snapshot of the multiple data partitions not meeting the consistency requirement, processing the given respective data snapshot comprises deleting the given respective data snapshot, re-obtaining a data snapshot of the data partition  corresponding to the given respective data snapshot, and detecting, based on version information of data in the re-obtained data snapshot whether the re-obtained data snapshot meets the consistent requirement”.
However, Chan in the same filed of endeavor, discloses a method, system for file access control including the teaching of:
receiving an instruction to perform a first transaction: See Fig. 4 step 400, col. 5 lines 8 - 40 of Chan (Open Document).
Detecting whether the file meet consistency requirement: See Fig. 4 step 404 of Chan wherein information was sent to Document Control Authority for verify latest version.
wherein in response to a given respective data snapshot of the multiple data partitions meeting the consistency requirement, processing the given respective data snapshot comprises performing the operation of the first transaction requirement on the given respective data snapshot: See Fig. 4 step 408, 412, 424 of Chan Wherein document allowed to open normally since it meets the latest version;
 wherein in response to a given respective data snapshot of the multiple data partitions not meeting the consistency requirement, processing the given respective data snapshot comprises deleting the given respective data snapshot, re-obtaining a data snapshot of the data partition corresponding to the given respective data snapshot, and detecting, based on version information of data in the re-obtained data snapshot whether the re-obtained data snapshot meets the consistent requirement: See Fig. 4, col. 5 lines 19 – col. 6 lines 32 of Chan, wherein the copy from the user is marked as delete or obsolete, the user is prompted for a new version and downloading the latest version to perform the operation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ganesh/Liu to implement the claimed subject matter. The motivation would provide the user with more accurate version in data processing.
♦As per claim 2,
 	The combination as applied above would further teach or suggest wherein the step of detecting whether the respective data snapshots meet the consistency requirement comprises: detecting, based on identifiers of the respective data snapshots of the multiple data partitions, whether the respective data snapshots of the multiple data partitions meet the consistency requirement (e.g., Ganesh as applied above, [0031] et seq, [0093] et seq.).
♦As to claim 4, 
The combination as applied above would further teach or suggest wherein the operation of the first transaction is a write operation (e.g., Ganesh as applied above, [0058] et seq.) on the multiple data partitions (e.g., Liu as applied above), and the method further comprises:
after the write operation is performed, updating the version numbers of the respective data snapshots with an identifier of the first transaction (e.g., Ganesh, [0048] et seq., [0072] et seq.).
♦As to claim 5, 
The combination as applied above would further teach or suggest receiving a second transaction, wherein the operation of the first transaction is a write operation (e.g., Ganesh as applied above, [0058] et seq.) and an operation of the second transaction is a read operation (e.g., [0063]); and
performing the operation of the second transaction in parallel with the operation of the first transaction (e.g., Ganesh as applied above, [0005] et seq., Liu as applied above).
Claims 6, 7, 9-12, 14, and 15 are rejected based on similar reasoning as at least one of the above claims. Ganesh further teaches or suggests the hardware components (é.g., fig. 5).
Claims 3, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh, Liu, and Chan as applied to claims above, and further in view of Coskun et al (U.S. 2017/0139980).
♦As to claim 3, 
The combination as applied above would further teach or suggest wherein the operation of the first transaction is a write operation on the multiple data partitions, and the step of performing the operation comprises: performing the write operation on the set of data snapshots (e.g., Ganesh/Liu as applied above).
The combination as applied above does not expressly teach storing data of the set of data snapshots after the write operation into the corresponding multiple data partitions.
However, Ganesh as applied above discloses committing transactions, which suggests that storing data after a write operation (e.g., [0005]). Furthermore, Coskun teaches or suggests storing data of the data snapshots after the write operation (e.g., [0004]). Liu as applied above discloses use with multiple data partitions (e.g., see above). As combined, the claimed subject matter would be implemented.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ganesh/Liu/Chan to implement the claimed subject matter. The motivation would have been to facilitate effective implementation of versioning and transaction processing in a database.
Claims 8 and 13 are rejected based on similar reasoning as at least one of the above claims. Ganesh further teaches or suggests the hardware components (e.g., fig. 5).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited arts fail to disclose “re-obtaining a data snapshot of the data partition having an earlier version number corresponding to the given respective data snapshot”. The Examiner respectfully disagrees.
Ganesh teaches “re-obtaining a data snapshot of the data partition having an earlier version number corresponding to the given respective data snapshot” by providing appropriate version of data that the query can/need to see/access. If the query need to see the updated/latest version data, the system must “rollback” to the previous version since the current version does not have the updated data (the data have been removed/deleted) (See paragraphs 0012 – 0015 of Ganesh, “If a query does not need to see the changes made by T1, then clone X may be used to provide data to the query (additional rollbacks may be required). If the query needs to see the changes made by T1, then clone X cannot be used to provide data to the query”). Therefore, as combination, the cited arts do disclose the teaching of re-obtaining a data snapshot of the data partition having an earlier version number corresponding to the given respective data snapshot, as in the claim invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161